Title: To Benjamin Franklin from Peter Collinson, 8 June 1763
From: Collinson, Peter
To: Franklin, Benjamin



Londn. June 8: 1763
The Going away of Ships are So uncertain, and I am So Frequent out of Town—I write this Letter to my Dear Friend premature because I do not Inclose a receipt for the Box which I expect to do in my Next if I am not out of Town when the Ship Sails.
The Box comes by Capt. Friend in the Carolina. In it is Books and Catologues for Lib: Company, Some for J: Bartram and the Hist. Florida for your Self. If you have it by no Other Hand I am perswaded it will be Acceptable.

As I have no Account with the Lib: Com. I make you Debtor for their Books So please to be reimbursed by them.
I had the pleasure of yours of 10br [December]: 7—and felicitate you on the Comforts that both I and you Enjoye in our Family Connections. These are Joyes better felt, than Expressed. I am Sincerely Yours
P Collinson
More in my Next




1763
Ben FranklinDr.





Aprill






16
To No 37 and 38 of Modn. Histy
–
13:
–



To Histy of Florida 2 V
–
6:
–



To Edwards Hist of Bird and [Binding?]: VII Vol
2:
5:
–



 Box
–
  1:
  –




3:
5:
–


Shiping ChargesDon’t yett know
The Box is Directed For You and Committed to the Care of Danl. Mildred to Ship with his Goods.
Lett not the Lib: Com bind up the Colour’d Prints of Insects for I Expect 2 or 3 More Plates.
Mr. Canton thinks you have forgot Him.
From the New York News Paper I See a New Colony called New Wales is going to be Setled on the Ohio.
In the Advertizement Mention is made that a Work will Shortly be published relating to this Expedition. When it comes out pray send it Mee.

 Addressed: To / Benn: Franklin Esqr / in / Philadelphia
